1.	Claims 1-8, 10-28 and 30-35 are allowed. 
2.	The following are examiner’s statement of reason for allowance: The primary reason independent claims are allowed, bacuase closest prior arts in the record 20180309496 and 20210076397 either individually or in combination fail to teach a network device, comprising a processor and a memory storing instruction thereon, the processor when executing the instructions, being configured to, a terminal device, comprising a processor and a memory storing instruction thereon, the processor when executing the instructions, and an information transmission method for the network device as well as for the terminal in which the downlink transmission channel comprises a data channel, the beam corresponding to the downlink transmission channel comprises a transmitting beam corresponding to the data channel, and the receiving, by the terminal device, the indication information sent by the network device comprises: receiving, by the terminal device, a physical downlink control channel (PDCCH) sent by the network device through a beam in a third beam group, wherein a third indication field of the PDCCH comprises the indication information, the indication information comprises a number for the transmitting beam corresponding to the data channel in a fourth beam group, the indication information specifically indicates that the network device sends the data channel by using the transmitting beam corresponding to the number in the fourth beam group, second configuration information of the multiple pieces of configuration information corresponds to the fourth beam group, the second configuration information is configuration information pre-configured by the network device for the terminal device to receive the data channel: the determining, by the  determining, by the terminal device, a receiving beam corresponding to the transmitting beam according to the transmitting beam corresponding to the number; and receiving the data channel through the receiving beam corresponding to the transmitting beam.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466